Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	Currently, the pending Claims are 1-10. The examine Claims are 1-10, with Claims 1-9 being amended herein.

Claim Interpretation

Applicant’s clarification with respect to the terminology recited in Claim 1 (Pages 5-6 of Remarks) is accepted. Accordingly, Claim 1 will be interpreted in accordance with said clarification.

Response to Arguments

	Per Applicant’s aforementioned amendments to the Claims, the previous objection(s) of record and rejection(s) of record under 35 U.S.C. 112(b) are hereby withdrawn.

	 Furthermore, Applicant mainly presents the following arguments versus the prior art of record:

In particular, Applicant first notes that “the technical problem to be solved by the solution of Claim 1 is that the existing lithium ion battery electrolyte comprising anhydride or anhydride 

Applicant argues that while Shi (i.e. D1) teaches a nonaqueous electrolyte comprising 2-methylmaleic anhydride therein, Shi allegedly only teaches that the a high-voltage lithium ion battery with good high-temperature performance can be obtained by combining 2-methylmaleic anhydride with fluoroethylene carbonate and a dinitrile compound (Page 8 of Remarks). Therefore, Applicant argues that one of ordinary skill in the art would not be motived by Shi to combine said compound(s) with other additives (e.g. Compound B) to solve the technical problem disclosed by Applicant (i.e. insufficient high-temperature storage/cycle performance in anhydride or anhydride-based electrolytes) (Page 8 of Remarks).

With respect to Yoshida (i.e. D2), Applicant argues that the carbonate-based additive does not aim to solve the problem of insufficient high-temperature cycle/storage performance in anhydride or anhydride-based electrolytes (Pages 8-9 of Remarks). Instead, Applicant notes that, as described in Yoshida, the carbonate-based additive aims to improve the flame retardancy of the electrolyte (Pages 8-9 of Remarks). Accordingly, Applicant argues that because flame retardancy is allegedly more related to “safety performance of battery and acupuncture experiment” and less related to high-temperature cycle/storage performance, 

Furthermore, Applicant argues that with respect to Tikhonov (i.e. D3), while it is disclosed that higher concentrations of a flame-retardant additive may negatively impact cell performance whereas lower concentrations may not provide sufficient flame retardant characteristics to an electrolyte, some embodiments in Tikhonov require a minimum addition amount in excess of 1 wt% (Page 9 of Remarks). Accordingly, Applicant argues that because Applicant’s intended purpose of combining Compound B with Compound A (i.e. solving the technical problem of insufficient high-temperature cycle/storage performance in anhydride or anhydride-based electrolytes), the Compound B addition amount may much lower (i.e. as low as 0.1 wt%) than described by Tikhonov (Page 9 of Remarks).

Finally, Applicant argues that based Applicant’s test results of Embodiments 1-7 and Comparative Example 1 provided in Applicant’s instant Specification, a non-obvious synergy exists between the combination of Compound A and Compound B in terms of unexpected high-temperature storage performance/cycling enhancements in anhydride or anhydride-based electrolytes (Pages 9-10 of Remarks).


While Applicant’s aforementioned arguments are acknowledged, they are not found to be persuasive.

Regarding (A), it is noted that no particular issue is taken with respect to the technical problem (i.e. solving the technical problem of high-temperature cycle/storage performance in anhydride or anhydride-based electrolytes) which Applicant intends to solve via the combination of Compounds A and B. However, it simply is not a requirement that the rationale to combine one material (i.e. the carbonate-based additive of Yoshida) with another material (i.e. the nonaqueous electrolyte of Shi which already comprises a compound equivalent to Compound A) be explicitly based on solving the same/specific technical problem outlined by Applicant if in fact another motivation to combine is identified in the prior art (i.e. further inclusion of a carbonate-based additive, as taught by Yoshida, would enhance the flame retardancy of the electrolyte of Shi due to the flame-retardant functionality provided by the carbonate-based additive).

Regarding (B), it is generally agreed that because Shi does not explicitly recognize that the addition of a compound equivalent to Compound B would improve high-temperature cycle/storage performance, one of ordinary skill in the art would not, based solely on the disclosure of Shi, be motivated to further include a compound equivalent to Compound B into the nonaqueous electrolyte of Shi in order to solve the technical problem outlined by Applicant. However, a specific advantage/benefit associated with the incorporation of Yoshida’s carbonate-based additive into the nonaqueous electrolyte of Shi was in fact identified (i.e. further inclusion of a carbonate-based additive, as taught by Yoshida, would enhance the flame retardancy of the electrolyte of Shi due to the flame-retardant functionality provided by the carbonate-based additive). Accordingly, it would have in fact been obvious, 

Regarding (C), even assuming for sake of argument that Applicant’s assertions with respect to Yoshida are true (i.e. Applicant argues that because flame retardancy is allegedly more related to “safety performance of battery and acupuncture experiment” and less related to high-temperature cycle/storage performance, one of ordinary skill in the art would not be motivated to incorporate the carbon-based additive of Yoshida into the electrolyte of Shi in order to solve the technical problem outlined by Applicant), the fact remains that a specific advantage/benefit associated with the incorporation of Yoshida’s carbonate-based additive into the nonaqueous electrolyte of Shi was in fact identified (i.e. further inclusion of a carbonate-based additive, as taught by Yoshida, would enhance the flame retardancy of the electrolyte of Shi due to the flame-retardant functionality provided by the carbonate-based additive). Accordingly, it would have in fact been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would further include the carbonate-based additive of Yoshida in the electrolyte to achieve said specific advantage/benefit. Again, it simply is not a requirement that the rationale to combine one material (i.e. the carbonate-based additive of Yoshida) with another material (i.e. the nonaqueous electrolyte of Shi which already comprises a 

Regarding (D), it is first noted that Claim 5 states that the percentage mass content of Compound B is “0.1-5%” based on the total mass of the non-aqueous electrolyte. Accordingly, while it may be true that Applicant’s minimum Compound B addition amount be as low as 0.1 wt%, the Compound B addition amount may in fact be as high as 5 wt% according to Claim 5. Thus, even if it is true that, according to Applicant, some embodiments in Tikhonov require a minimum addition amount in excess of 1 wt%, such an addition amount is well within the range set forth in Claim 5 (it is also noted that [0073] of Tikhonov states that the overall range spans from about 1 wt% to about 15 wt%, which is a range which significantly overlaps with the entirety of the range set forth in Claim 5). 
More importantly, however, is that Tikhonov was relied upon based on a general result-effective variable relationship disclosed therein (i.e. the result-effective variable relationship which exists between the amount of flame-retardant additive present in an electrolyte and the consequent cell performance of a battery and flame retardance characteristics of an electrolyte) which is clearly and obviously applicable to the nonaqueous electrolyte of Shi, as modified by Yoshida, as opposed to the specific flame retardant content range that is applicable and/or relevant solely in the context of Tikhonov’s specific electrolyte composition.
Indeed, Tikhonov teaches that when present in a sufficient amount, the flame-retardant additive improves the safety characteristics of the electrolyte ([0073]). However, Tikhonov teaches that when too much flame-retardant additive is present in the electrolyte, cell performance (i.e. cycle life) of the battery is negatively impacted ([0073]). Conversely, Tikhonov teaches that when not enough flame-retardant additive is present in the electrolyte, the flame-retardant characteristics of the additive may be ineffective in the electrolyte ([0073]).


Regarding (E), it is noted that no particular issue is taken with Applicant’s characterization that a non-obvious synergy exists between the combination of Compound A and Compound B in terms of unexpected high-temperature storage performance/cycling enhancements in anhydride or anhydride-based electrolytes. However, Applicant’s aforementioned synergy does not, in and of itself, preclude the proposed the combination of Shi and Yoshida, or the proposed combination Shi, Yoshida, and Tikhonov. While such synergy may be relevant in a scenario where the prior art was combined based on the same/specific technical problem disclosed by Applicant, an alternative and specific advantage/benefit associated with the incorporation of Yoshida’s carbonate-based additive into the nonaqueous electrolyte of Shi was in fact identified (i.e. further inclusion of a carbonate-based additive, as taught by Yoshida, would enhance the flame retardancy of the electrolyte of Shi due to the flame-retardant functionality provided by the carbonate-based additive). Again, it simply is not a requirement that the rationale to combine one material (i.e. the carbonate-based additive of Yoshida) with another material 

Claim Objections

Claim 5 is objected to because of the following informalities: the phrase “electrolyte for lithium ion battery being 100%” should instead be written as “electrolyte for a lithium ion battery being 100%.” Appropriate correction is required.

Claim 7 is objected to because of the following informalities: the phrase “electrolyte for lithium ion battery being 100%” should instead be written as “electrolyte for a lithium ion battery being 100%.” Appropriate correction is required.

Claim 9 is objected to because of the following informalities: the phrase “wherein the non-aqueous electrolyte for lithium ion battery” should instead be written as “wherein the non-aqueous electrolyte for a lithium ion battery.” Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. (WO 2016/049953, using the English equivalent US 2016/0301104 for translation/citation purposes), and further in view of Yoshida (JP 2006-219406, using the provided English machine translation for citation purposes).

Regarding Claims 1-4, 6-10, Shi teaches a lithium ion battery comprising a positive electrode, a negative electrode, a separator interposed between the positive and negative electrodes, and a nonaqueous electrolyte (Abstract, [0001], [0030]). Shi teaches that the electrolyte comprises an electrolyte additive therein, wherein the electrolyte additive comprises fluoroethylene carbonate (i.e. a “fluorine-substituted cyclic carbonate compound”), a dinitrile compound, and 2-methylmaleic anhydride (i.e. instantly claimed “compound A” represented by instantly claimed “formula I” when R0 is a “C2-C4 alkylene or alkenylene” group) ([0015], [0017]-[0020]). Shi teaches that the 2-methylmaleic anhydride is present in the electrolyte in an amount of 0.1 to 2 wt% (i.e. 0.1 to 2 mass%) based on the total weight 6, LiBF4, LiBOB, LiDFOB, LiN(SO2CF3)2, and LiN(SO2F)2 ([0022], [0029]).
Shi does not explicitly teach that the electrolyte further comprises a compound B represented by instantly claimed formula II.
However, Yoshida teaches a carbonate-based additive for use in an electrolyte of a lithium ion battery (Abstract, [0001]-[0002]). Specifically, Yoshida teaches that the carbonate-based additive is represented by a general formula (2) (See below for the general structure of the carbonate-based additive) ([0010], [0022]). Yoshida teaches that the “A” sites of the carbonate-based additive are each oxygen atoms (i.e. A = O in general formula (2)) ([0010], [0022]). Yoshida teaches that when included in an electrolyte of a lithium ion battery, the carbonate-based additive provides a flame-retardant functionality to the electrolyte ([0007], [0012]-[0013]).


    PNG
    media_image1.png
    123
    464
    media_image1.png
    Greyscale


Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would further include the carbonate-based additive of Yoshida (i.e. the carbonate-based additive represented by general formula (2) wherein the “A” sites are each oxygen atoms) in the electrolyte of Shi, given that the further inclusion of such a carbonate-based additive would enhance the flame retardancy of the electrolyte due to the flame-retardant functionality provided by the carbonate-based additive. It is further noted that the carbonate-based additive of Shi, 1, R2, R3, R4, R5, R6, R7, R8, and R9 are each hydrogen atoms.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. (WO 2016/049953, using the English equivalent US 2016/0301104 for translation/citation purposes), and further in view of Yoshida (JP 2006-219406, using the provided English machine translation for citation purposes) and Tikhonov et al. (US 2013/0337341).

Regarding Claim 5, Shi, as modified by Yoshida, teaches the instantly claimed invention of Claim 1, as previously described.
Shi, as modified by Yoshida, does not explicitly teach that the carbonate-based additive is present in an amount of 0.1 to 5 mass% based on the total mass of the electrolyte.
However, it is first noted that, as previously described, the carbonate-based additive is a flame-retardant additive (See Claim 1).
Furthermore, Tikhonov teaches a battery comprising an electrolyte therein (Abstract). Tikhonov teaches that the electrolyte comprises a flame-retardant additive therein ([0072]-[0073]). Tikhonov teaches that when present in a sufficient amount, the flame-retardant additive improves the safety characteristics of the electrolyte ([0073]). However, Tikhonov teaches that when too much flame-retardant additive is present in the electrolyte, cell performance (i.e. cycle life) of the battery is negatively impacted ([0073]). Conversely, Tikhonov teaches that when not enough flame-retardant additive is present in the electrolyte, the flame-retardant characteristics of the additive may be ineffective in the electrolyte ([0073]).
.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW W VAN OUDENAREN/Examiner, Art Unit 1729    

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729